DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 30, 31, 33-45, 47-51 are pending.
Based on the amendment, the rejections under 35 USC 112 are withdrawn.

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Orr with Lee fails to disclose “using picture information” as amended. Although Orr relates to determining relationships based on factors of audible information, one of ordinary skill in the art at the time of Applicant’s filing would know that associations could be made in both audio and visual content. Therefore, through the combination, since Orr discloses that the content can be displayed sequentially (e.g., paragraphs [0101] and [0218], and Lee provides that it is known to sequence content (audio) based upon the audio properties that are respectively associated with them (e.g., paragraph [0035]), it would have been obvious to one of ordinary skill in the art that both video and audio content could be arranged or sequenced with similar principles to provide content to the user based on associations among the content. Therefore, although Lee discloses the features with respect to audio content, skilled artisans would appreciate and understand the benefits of providing contents in an order that is based on association relationships for both audio and video content, and it would have been obvious to incorporate the sequencing as provided in Orr to Lee to further provide an enhanced manner in which content is sequenced, because Lee discloses to sequence the content and this would provide a likelihood that users would be interested in seeing similar content. It is also noted that the independent claims recite “using picture information,” but it is not necessarily clear from the language the specific meaning of how “picture information” is being used, and therefore, the phrase is being interpreted broadly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30, 31, 40, 44, 45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2017/0289631 A1, hereinafter referred to as “Lee”) in view of Orr (U.S. Publication No. 2007/0221044 A1, hereinafter referred to as “Orr”).
Regarding claim 30, Lee discloses a media information display method comprising: (media information display method)(e.g., abstract and figures 10B, 10C, 15B)
obtaining, from a server by a terminal, a plurality of media information materials including a plurality of advertising materials; (plurality of information materials including a plurality of advertising materials (trailers) are obtained from a server by a terminal)(e.g., abstract, figures 10B and 10C and paragraphs [0025], [0036] and [0142])
determining, by the terminal, an order of the plurality of advertising materials; (order of the materials is determined by terminal)(e.g., paragraphs [0050], [0101], [0218] and [0274])
sequencing, by the terminal, the plurality of advertising materials according to the determined order; (advertising materials are sequenced according to the determined order)(e.g., figures 10B, 10C and 15B and paragraphs [0050], [0101], [0218] and [0274])
 displaying, on a display of the terminal, only a first portion of the sequenced advertising materials in a media information display window; and (first part of the first media information to be displayed is controlled – arrows are included to show additional content)(e.g., figures 10B, 10C, 15B)
in response to an operation on the media information display window, displaying a second portion of the sequenced advertising materials in the media information display window, wherein the first portion is different from the second portion. (in response to user choosing 855 or 865, a second portion of the sequenced advertising materials is displayed, which is different from a first portion.)(e.g., figures 10B, 10C and 15B and paragraphs [0226]).
Lee discloses processing of advertising materials; however, Lee does not appear to specifically disclose recognizing, by the terminal, content of the plurality of advertising materials; determining, by the terminal, whether an association relationship exists among the plurality of advertising materials using picture information of the recognized content of the plurality of advertising materials; when the association relationship exists, determining, by the terminal, an order of the plurality of advertising materials according to the association relationship and
On the other hand, Orr, which relates to automatically creating musical compositions (title), does disclose recognizing, by the terminal, content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Content of a plurality of multimedia is recognized)(e.g., abstract and paragraphs [0008] and [0035]) 
determining, by the terminal, whether an association relationship exists among the plurality of advertising materials using picture information of the recognized content of the plurality of advertising materials; (Orr discloses using audio information. Although picture information is not specifically disclosed, the content being displayed in Lee is considered to be picture information that would be analyzed through the combination. In addition, Advertising materials is considered to be disclosed in Lee, which discloses the picture information. Desirability of the sequential relationship is determined – considered to be implied sequence determining an association relationship)(e.g., abstract and paragraphs [0008] and [0035])
when the association relationship exists, determining, by the terminal, an order of the plurality of advertising materials according to the association relationship (order is determined according to the desirability of the sequential relationship)(e.g., abstract and paragraphs [0008] and [0035]).
Lee discloses an image providing device and method for operating the same. E.g., title. In Lee, users are provided with the option to see available trailers (advertisements) to view, which are displayed in some sort of sequence. E.g., figures 10B-10C. However, Lee does not appear to explicitly disclose that it is based on a recognition result that an association relationship exists, and that the items are arranged in that particular order. On the other hand, Orr does disclose that the content is evaluated and a desired sequential order can be generated. This provides an enhanced manner to organize and present content in a desirable manner, which produces an enhanced user experience. Although Orr discloses the analysis and ordering based on audio information, one of ordinary skill in the art would appreciate the benefits of employing similar techniques to visual information, because it is known that media content typically covers both audio, visual and audio/visual information. Therefore, it would have been obvious to incorporate the ordering and association of content as disclosed in to the device of Lee to provide an effective way to structure and order the trailers of Lee.

Regarding claim 31, Lee in view of Orr discloses the method according to claim 30. Lee further discloses wherein the first portion of the first media information is displayed with prompt information that indicates the second portion, which is not displayed in the media information display window, is available for display by the operation. (items 855 or 865 (e.g., figures 10B, 10C and 15B and paragraphs [0226])

Regarding claim 40, Lee in view of Orr discloses the method according to claim 30. Lee further discloses wherein the order is a preset priority ranking. (e.g., figures 10B-10C and paragraphs [0223] and [0243]).

Regarding claim 44, Lee discloses a media information display apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including: (e.g., paragraphs [0033] and [0293])
material obtaining code configured to cause at least one of the at least one processor to obtain a plurality of media information materials including a plurality of advertising materials; (plurality of information materials including a plurality of advertising materials (trailers) are obtained from a server by a terminal)(e.g., abstract, figures 10B and 10C and paragraphs [0025], [0036] and [0142])
order determining code configured to cause at least one of the at least one processor to determine an order of the plurality of advertising materials; (order of the materials is determined by terminal)(e.g., paragraphs [0050], [0101], [0218] and [0274])
sequence the plurality of advertising materials according to the determined order; and (advertising materials are sequenced according to the determined order)(e.g., figures 10B, 10C and 15B and paragraphs [0050], [0101], [0218] and [0274])
display code configured to cause at least one of the at least one processor to display only a first portion of the sequenced advertising materials in a media information display window and (first part of the first media information to be displayed is controlled – arrows are included to show additional content)(e.g., figures 10B, 10C, 15B)
in response to an operation of the media information display window, display a second portion of the of the sequenced advertising materials in the media information display window, wherein the first portion is different from the second portion. (in response to user choosing 855 or 865, a second portion of the sequenced advertising materials is displayed, which is different from a first portion.)(e.g., figures 10B, 10C and 15B and paragraphs [0226]).
Lee discloses processing of advertising materials; however, Lee does not appear to specifically disclose recognizing code configured to cause at least one of the at least one processor to recognize content of the plurality of advertising materials; relationship determining code configured to cause at least one of the at least one processor to determine whether an association relationship exists among the plurality of advertising materials using picture information of the recognized content of the plurality of advertising materials; order determining code configured to cause at least one of the at least one processor to, when an association relationship exists, determine an order of the plurality of advertising materials according to the association relationship and
On the other hand, Orr, which relates to automatically creating musical compositions (title), does disclose recognizing code configured to cause at least one of the at least one processor to recognize content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Content of a plurality of multimedia is recognized)(e.g., abstract and paragraphs [0008] and [0035]) 
relationship determining code configured to cause at least one of the at least one processor to determine whether an association relationship exists among the plurality of advertising materials using picture information of the recognized content of the plurality of advertising materials; (Orr discloses using audio information. Although picture information is not specifically disclosed, the content being displayed in Lee is considered to be picture information that would be analyzed through the combination. In addition, Advertising materials is considered to be disclosed in Lee, which discloses the picture information. Desirability of the sequential relationship is determined – considered to be implied sequence determining an association relationship)(e.g., abstract and paragraphs [0008] and [0035])
order determining code configured to cause at least one of the at least one processor to, when an association relationship exists, determine an order of the plurality of advertising materials according to the association relationship and (order is determined according to the desirability of the sequential relationship)(e.g., abstract and paragraphs [0008] and [0035]).
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above.
Claim 45 has substantially similar limitations as stated in claim 31; therefore, it is rejected under the same subject matter.

Regarding claim 49, Lee discloses a non-transitory computer readable storage medium storing a program comprising instructions, which when executed by a processor to cause the processor to: (e.g., paragraph [0293])
obtain a plurality of media information materials including a plurality of advertising materials; (plurality of information materials including a plurality of advertising materials (trailers) are obtained from a server by a terminal)(e.g., abstract, figures 10B and 10C and paragraphs [0025], [0036] and [0142])
determine an order of the plurality of advertising materials; (order of the materials is determined by terminal)(e.g., paragraphs [0050], [0101], [0218] and [0274])
sequence the plurality of advertising materials according to the determined order; (advertising materials are sequenced according to the determined order)(e.g., figures 10B, 10C and 15B and paragraphs [0050], [0101], [0218] and [0274])
display only a first portion of the sequenced advertising materials in a media information display window; and (first part of the first media information to be displayed is controlled – arrows are included to show additional content)(e.g., figures 10B, 10C, 15B)
in response to an operation on the media information display window, display a second portion of the sequenced advertising materials in the media information display window, wherein the first portion is different from the second portion. (in response to user choosing 855 or 865, a second portion of the sequenced advertising materials is displayed, which is different from a first portion.)(e.g., figures 10B, 10C and 15B and paragraphs [0226]).
Lee discloses processing of advertising materials; however, Lee does not appear to specifically disclose recognize content of the plurality of advertising materials; determine whether an association relationship exists among the plurality of advertising materials using picture information of the recognized content of the plurality of advertising materials; when the association relationship exists, determine an order of the plurality of advertising materials based on the association relationship; and
On the other hand, Orr, which relates to automatically creating musical compositions (title), does disclose recognize content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Content of a plurality of multimedia is recognized)(e.g., abstract and paragraphs [0008] and [0035]) 
determine whether an association relationship exists among the plurality of advertising materials using picture information of the recognized content of the plurality of advertising materials; (Orr discloses using audio information. Although picture information is not specifically disclosed, the content being displayed in Lee is considered to be picture information that would be analyzed through the combination. In addition, Advertising materials is considered to be disclosed in Lee, which discloses the picture information. Desirability of the sequential relationship is determined – considered to be implied sequence determining an association relationship)(e.g., abstract and paragraphs [0008] and [0035])
when the association relationship exists, determine an order of the plurality of advertising materials based on the association relationship; and (order is determined according to the desirability of the sequential relationship)(e.g., abstract and paragraphs [0008] and [0035]).
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above.

Regarding claim 50, Lee in view of Orr discloses the method according to claim 30. Lee in view of Orr renders the following limitation obvious: wherein the determining whether the association relationship exists among the plurality of advertising materials is determined by comparing the picture information of the recognized content of the plurality of advertising materials. (content is advertising materials with picture information)(e.g., abstract, figures 10B, 10C, 15B)(whether association relationships exists are determined by content)(e.g., abstract and paragraph [0035]). 

Claim(s) 33 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr and in further view of Sandler et al. (U.S. Publication No. 2009/0041298 A1, hereinafter referred to as “Sandler”).
Regarding claim 33, Lee in view of Orr discloses the method according to claim 30. However, neither reference appears to specifically disclose wherein the association relationship comprises a use sequence of an item, or an assembly sequence of an item.
On the other hand, Sandler, which relates to image capture system and method (title), does disclose wherein the implied sequence comprises a use sequence of an item, or an assembly sequence of an item. (association relationship includes use steps of assembling content based on order of steps – user performing an activity)(e.g., abstract, figures 1 and 12-14 and paragraphs [0044], [0045], [0054] and [0105]) 
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above. Lee discloses providing advertisements and Lee provides a manner to create and association and sequence the content based on the association. However, neither reference appears to specifically disclose the association relationship including use steps or a multipart item where parts are assembled via a sequence to form the item. On the other hand, Sandler does provide that content can be assembled based on a use order (traversing a mountainside) and the manner in which he or she moved about the event venue. This provides an effective manner for users to see content and a better appreciation of the content since it is being displayed in an order that would be desirable to the user. Therefore, it would have been obvious to incorporate sequencing the content as provided in Sandler to the Lee-Orr combination to further enhance the manner in which content is sequenced and displayed to the user to enhance user experience.
Claim 46 has substantially similar limitations as stated in claim 33; therefore, it is rejected under the same subject matter.

Claims 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr and in further view of Hintz et al. (U.S. Publication No. 2012/0158524 A1, hereinafter referred to as “Hintz”).
Regarding claim 38, Lee in view of Orr discloses the method according to claim 30. However, neither reference appears to specifically disclose wherein the obtaining the plurality of media information materials comprises: obtaining a link address of the media information materials in response to a page operation of a user; and obtaining the plurality of media information materials according to the link address. 
On the other hand, Hintz which relates to integration of a video player pushdown advertising unit and digital media content (title), does disclose wherein the obtaining the plurality of media information materials comprises: obtaining a link address of the media information materials in response to a page operation of a user; and obtaining the plurality of media information materials according to the link address. (media information materials are obtained by a user performing a page operation to obtain a link address, and the plurality of media information materials are obtained according to the link address.)(e.g., paragraphs [0041], [0045], [0047] and [0051]).
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above. Lee discloses an image providing device and method for operating the same. E.g., title. In Lee, users are provided with the option to see available trailers (advertisements) to view, which are displayed in some sort of sequence. E.g., figures 10B-10C. However, Lee does not appear to explicitly disclose obtaining a link address of information materials in response to a page operation and obtaining the plurality of materials according to the link address. However, Hintz provides a media player that provides for access to additional content relating to the content being viewed. This provides an enhanced understanding to the user for information that is related to the content being viewed and would therefore be beneficial to the user and advertiser to better enhance the user’s experience. Therefore, it would have been obvious to expand the teachings of the Lee-Orr combination to include web access as disclosed in the system of Hintz to allow users to access the content via a computer or other smart device connected to the internet for further accessibility to content.

Regarding claim 39, Lee in view of Orr and in further view of Hintz discloses the method according to claim 38. Hintz further discloses further comprising: displaying, on the display of the terminal, a portion of the plurality of media information materials other than the plurality of advertising materials. (e.g., figures 3A-3D and paragraph [0041], [0045] and [0048]).

Regarding claim 41, Lee in view of Orr discloses the method according to claim 40. However, neither reference appears to specifically disclose wherein the first portion includes first media information materials of the plurality of media information materials that has a first priority ranking, and the second portion includes second media information materials of the plurality of media information materials that has a second priority ranking.
On the other hand, Hintz further discloses wherein the first portion includes first media information materials of the plurality of media information materials that has a first priority ranking, and the second portion includes second media information materials of the plurality of media information materials that has a second priority ranking. (ranking can be updated by user selecting the slider control button 310)(e.g., figures 3A-3D and paragraphs [0037]-[0041]).
It would have been obvious to combine Hintz with Lee and Orr for the reasons set forth in claim 38, above. Furthermore, it would have been obvious to provide different manners for ranking priorities based on the user’s preference. As the user moves the selection, the user is seeing particular content of his/her particular interest. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the priority ranking of the content as disclosed in Hintz to Lee and Orr to further enhance the manner in which the user is presented trailers of Lee.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr and in further view of Greenberg et al. (U.S. Publication No. 2016/0104201 A1, hereinafter referred to as “Greenberg”).
Regarding claim 42, Lee discloses the method according to claim 30. Lee discloses an arrow to change the display of trailers (e.g., figures 10B-10C); however, Lee does not appear to specifically disclose wherein the operation of the user comprises a sliding gesture from outside to inside of the media information display window. 
On the other hand, Greenberg, which relates to wrapped package of cards including native advertising (title), does disclose wherein the operation of the user comprises a sliding gesture from outside to inside of the media information display window. (for devices with touch sensitive screens, swipe browsing is typically implemented by the sliding of a finger or other input device across the display – user can move from different ads by sliding)(e.g., figures 1, 7A, 7F, 19B and 20A and paragraphs [0103] and [0375]).
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above. Lee discloses an image providing device and method for operating the same. E.g., title. In Lee, users are provided with the option to see available trailers (advertisements) to view, which are displayed in some sort of sequence. E.g., figures 10B-10C. However, Lee does not appear to explicitly disclose the operation of a user comprises a sliding gesture from outside to inside of the media information display window. On the other hand, Greenberg discloses that it is known to select different advertisements and view different screens by sliding a finger or other input device on a touch sensitive screen. E.g., paragraph [0103]. It would have been obvious to one of ordinary skill in the art to extend the device of Lee to touch sensitive screens, such as mobile devices, and to allow users to toggle and view different screens with a slide gesture rather than a mouse selecting an arrow to view the available content. See Lee figure 10B. Therefore, it would have been obvious to combine the sliding operation as disclosed in Greenberg to the Lee-Orr combination to allow users to view additional content in an additional manner by providing the content delivery to extend to mobile devices to allow users to view effectively on different platforms.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr in view of Hintz and in further view of Greenberg.
Regarding claim 43, Lee in view of Orr and in further view of Hintz discloses the method according to claim 41. However, none of the references appear to disclose wherein the second portion is displayed to slide from outside to inside of the media information display window along a direction corresponding to the sliding gesture. 
On the other hand, Greenberg, which relates to wrapped package of cards including native advertising (title), wherein the second portion is displayed to slide from outside to inside of the media information display window along a direction corresponding to the sliding gesture. (It is noted that “the sliding gesture” should read “a sliding gesture,” because the claim element does previously appear within the claim or the chain of claims from which it depends. For devices with touch sensitive screens, swipe browsing is typically implemented by the sliding of a finger or other input device across the display – user can move from different ads by sliding)(e.g., figures 1, 7A, 7F, 19B and 20A and paragraphs [0103] and [0375]).
It would have been obvious to combine Hintz with Orr and Lee for the same reasons as claim 41. However, none of the references discloses the operation of a user comprises a sliding gesture from outside to inside of the media information display window. On the other hand, Greenberg discloses that it is known to select different advertisements and view different screens by sliding a finger or other input device on a touch sensitive screen. E.g., paragraph [0103]. It would have been obvious to one of ordinary skill in the art to extend the device of Lee to touch sensitive screens, such as mobile devices, and to allow users to toggle and view different screens with a slide gesture rather than a mouse selecting an arrow to view the available content. See Lee figure 10B. Therefore, it would have been obvious to combine the sliding operation as disclosed in Greenberg to the Lee-Orr-Hintz combination to allow users to view additional content in an additional manner by providing the content delivery to extend to mobile devices to allow users to view effectively on different platforms.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr and in further view of Sinn et al. (U.S. Publication No. 2015/0286444 A1, hereinafter referred to as “Sinn”).
Regarding claim 51, Lee in view of Orr discloses the method according to claim 30. Lee in view of Orr is considered to disclose wherein the determining whether the association relationship exists among the plurality of advertising materials is determined by using the picture information of the recognized content of the plurality of advertising materials and text information of the recognized content. (content is advertising materials with picture information)(e.g., abstract, figures 10B, 10C, 15B)(whether association relationships exists are determined by content)(e.g., abstract and paragraph [0035]).
On the other hand, Sinn, which relates to organizing digital images (e.g., abstract), does disclose wherein the determining whether the association relationship exists among the plurality of advertising materials is determined by using the picture information of the recognized content of the plurality of advertising materials and text information of the recognized content. (images may be sorted by various attributes of the images that include comments)(e.g., paragraph [0078]).
It would have been obvious to combine Hintz with Orr and Lee for the same reasons as claim 41. However, neither reference appears to specifically disclose association relationship determined by picture information and text information of the recognized content. On the other hand, Sinn provides that images can be arranged by various attributes that include comments (text information). This provides an effective manner for users to view particular images of interest. Therefore, it would have been obvious to combine Sinn with the Lee-Orr combination to further enhance the manner in which associations are determined for ordering the advertising content.
Allowable Subject Matter
Claims 34-37 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are considered to present allowable subject matter if Applicant incorporates the features into the independent claims and if Applicant incorporates further details and clarifies the language to overcome the 35 USC 112 rejections, above.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD L BOWEN/Primary Examiner, Art Unit 2165